THE THIRTEENTH COURT OF APPEALS

                                    13-16-00423-CV


                                     Joel Lawhorn
                                           v.
      Adam Hidinger, Individually, Jodi Hidinger, Individually, and Lori McCool, As
          Independent Administrator of the Estate of Seth Darrell Hidinger


                                   On Appeal from the
                     25th District Court of Gonzales County, Texas
                                 Trial Cause No. 25,453


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED by this Court

conditioned on appellees filing the remittitur reducing their award of pecuniary damages

to $0. The Court orders the judgment of the trial court AFFIRMED conditioned on

appellees filing the remittitur reducing their award of pecuniary damages to $0. Costs of

the appeal are adjudged against appellant, Joel Lawhorn.

      We further order this decision certified below for observance.

March 21, 2019